Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20  have been submitted for examination
Claims 1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/601,392 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Clm

Instant application
Clm

US Patent no.
16/601,392
1









A memory component comprising: 
a plurality of memory cells comprising a memory region to store a machine learning model and input data and another memory region to store host data from a host system; 
an in-memory logic, coupled to the plurality of memory cells, to perform a machine learning operation by applying the machine learning model to the input data to generate an output data; 
a bus to receive additional host data from the host system and to provide the additional host data to the memory component for the other memory region of the plurality of memory cells; and 
an additional bus to receive machine learning data separate from the host data and from the host system and to provide the machine learning data to the memory component for the in-memory logic that is to perform the machine learning operation.
1
A system comprising: 
a memory component to store host data from a host system and to store a machine learning model and input data; 

a controller comprising an in-memory logic to perform a machine learning operation by applying the machine learning model to the input data to generate an output data; 
a bus to receive additional host data from the host system and to provide the additional host data to the memory component; and 



an additional bus to receive machine learning data from the host system and to provide the machine learning data to the in-memory logic that is to perform the machine learning operation.



2.	Similarly, Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1and 2 of copending application no. 16/601,392   Although the conflicting claims are not identical, they are not patentably distinct from each other.

3.	Similarly, Claims 3-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-6  of copending application no. 16/601,392   Although the conflicting claims are not identical, they are not patentably distinct from each other.

4.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/601,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Clm

Instant application
Clm

US Patent no.
16/601,381
1









A memory component comprising: 
a plurality of memory cells comprising a memory region to store a machine learning model and input data and another memory region to store host data from a host system; 
an in-memory logic, coupled to the plurality of memory cells, to perform a machine learning operation by applying the machine learning model to the input data to generate an output data; 
a bus to receive additional host data from the host system and to provide the additional host data to the memory component for the other memory region of the plurality of memory cells; and 
an additional bus to receive machine learning data separate from the host data and from the host system and to provide the machine learning data to the memory component for the in-memory logic that is to perform the machine learning operation.
1
A system comprising: 
a memory component comprising a plurality of memory cells, wherein a first region of the memory cells is to store a machine learning model and a second region of the memory cells is to store input data and output data of a machine learning operation pertaining to the machine learning model; and 


a controller coupled to the memory component with one more internal buses to perform the machine learning operation by applying the machine learning model to the input data to generate the output data.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US publication no. 2020/01105447 (Hereinafter Lee).
6.	In regard to claim 1, Lee teaches:
A memory component comprising: 
(Figure 1 in Lee)
a plurality of memory cells comprising a memory region to store a machine learning model and input data and another memory region to store host data from a host system; 
(Figure 1, ref. (122) & (123) &(124) & (126) &110) and sections [0035]-[0047] in Lee )
an in-memory logic, coupled to the plurality of memory cells, to perform a machine learning operation by applying the machine learning model to the input data to generate an output data; 
(Figure 5 in Lee)
a bus to receive additional host data from the host system and to provide the additional host data to the memory component for the other memory region of the plurality of memory cells; and 
(Figure 1, ref. (122) & (123) &(124) & (126) &110) and sections [0035]-[0047] in Lee )
an additional bus to receive machine learning data separate from the host data and from the host system and to provide the machine learning data to the memory component for the in-memory logic that is to perform the machine learning operation.
(Figure 1, ref. (122) & (123) &(124) & (126) &110) and sections [0035]-[0047] in Lee )
7.	In regard to claim 2, Lee teaches:
The memory component of claim 1, further comprising: 
an internal bus coupled to the plurality of memory cells and the in-memory logic, wherein the machine learning model and the input data are transmitted from the memory region to the in-memory logic via the internal bus, and wherein the output data of the machine learning operation is transmitted from the in-memory logic to the memory region via the internal bus.
(Figure 1, ref. (122) & (123) &(124) & (126) &110) and sections [0035]-[0047] in Lee )
8.	In regard to claim 3, Lee teaches:
The memory component of claim 1, further comprising:  Docket No. 34300.190 (L0190) Client Ref No. 2019-0689.00/US 64
a first decoder associated with the other memory region to decode an operation associated with the additional host data to determine a memory address of the other memory region that is associated with the additional host data; and 
a second decoder associated with the in-memory logic to decode another operation associated with the machine learning data to determine another memory address of the memory region that is associated with the machine learning
(Figure 5 and sections [0141]-[0144] in Lee)
9.	In regard to claim 4, Lee teaches:
The memory component of claim 1, wherein the additional host data corresponds to operations for the memory region, and wherein the machine learning data corresponds to operations for the in- memory logic, the memory component further comprising: 
a processing device to: determine an order for the operations for the memory region and the operations for the in- memory logic based on a priority of the machine learning operation; and perform the operations for the memory region and the operations for the in-memory logic based on the determined order.
(Figure 1 and Figure 5 and sections [0141]-[0144] in Lee)
10.	In regard to claim 5, lee teaches:
The memory component of claim 4, wherein a later received operation for the in-memory logic is ordered before an earlier received operation for the memory region based on the priority of the machine learning operation.
(Figure 1 and Figure 5 and sections [0141]-[0144] in Lee)
11.	In regard to claim 6, Lee teaches:
The memory component of claim 1, wherein the bus and the additional bus each correspond to an external bus that couples the memory component to the host system.
(Figure 1 in Lee)
12.	In regard to claim 7, Lee teaches:
The memory component of claim 1, wherein the in-memory logic corresponds to another plurality of memory cells.
(Figure 1 in Lee)
13.	Claims 8-12 are rejected for the same reasons as per claims 1-7.
14.	Claims 15-20 are rejected for the same reasons as per claims 1-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112